Order entered November 25, 2013




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-13-01306-CV

                        SEVEN HILLS COMMERCIAL, LLC, Appellant

                                              V.

                    MIRABEL CUSTOM HOMES, INC., ET AL., Appellees

                         On Appeal from the County Court at Law No. 4
                                     Dallas County, Texas
                             Trial Court Cause No. CC-1206312D

                                          ORDER

        We GRANT appellees’ November 18, 2013 agreed motion for an extension of time to

file their brief. We ORDER the brief tendered to this Court by appellees on November 22, 2013

filed as of the date of this order.




                                                     /s/   ADA BROWN
                                                           JUSTICE